Per Curiam.
Defendant was charged with rape. MCLA § 750.520 (Stat Ann 1954 Rev § 28.788). The case was heard by a jury which rendered a verdict convicting defendant as charged. On appeal, defendant asserts that the complaining witness’s identification of defendant as her assailant was grossly inaccurate. The record, however, discloses sufficient foundation for an identification by the complainant of her attacker. The witness saw her assailant’s face at the time of the offense; she positively identified defendant at trial. Whether she was mistaken was clearly a question of credibility, and hence within the province of the jury. People v. Caldwell (1969), 20 Mich App 224.
The alleged disparities in the testimony of the people’s witnesses also presented issues of credibility for resolution by the trier of fact. A review of the entire record leads us to conclude that sufficient evidence existed to justify the verdict of the jury.
Affirmed.